COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

WESLEY FREEMAN                                    §                 No. 08-12-00215-CR
SMALLWOOD,
                            Appellant,            §                   Appeal from the

v.                                                §                  196th District Court

THE STATE OF TEXAS,                               §                of Hunt County, Texas
                            Appellee.
                                                  §                     (TC#27738)

                                                  §
                                         ORDER
       The Court has determined that State’s Exhibit 10 designated in Reporter’s Record

Volume 5 is unrelated to the above-styled appeal. Therefore, the Court on its own motion

ORDERS the Official Court Reporter for the 196th District Court of Hunt County, Texas, to

prepare a supplemental reporter’s record with the original State’s Exhibit 10 (CD or DVD CAC

forensic interview with complainant). The supplemental reporter’s record is due with this Court

on or before April 10, 2014. The Clerk of this Court will return the original exhibit to the

Official Court Reporter for the 196th District Court of Hunt County, Texas after final disposition

of this appeal.

       IT IS SO ORDERED THIS 26TH DAY OF MARCH, 2014.


                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.